Citation Nr: 0319875	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  94-34 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for weakness of the 
right upper extremity, to include as a residual of 
encephalitis.

2.  Entitlement to service connection for a respiratory 
disorder, to include as the result of exposure to ionizing 
radiation.

3.  Entitlement to service connection for basal cell 
carcinoma of the skin, to include as the result of exposure 
to ionizing radiation.

4.  Whether there was clear and unmistakable error in the 
rating decision of June 5, 1959, denying service connection 
for an anxiety reaction?

5.  Entitlement to an effective date prior to September 27, 
1991, for a grant of service connection for post-traumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and counselor


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
November 1951, and from February 1953 to September 1954.  He 
also served with the reserve, to include a term of active 
duty for training from July to August 1955.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2001, when it was found that new and 
material evidence had been presented to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than post-traumatic stress disorder (PTSD).  
The reopened claim, as well as the issues of the veteran's 
entitlement to service connection for disorders involving the 
right upper extremity, respiratory system, and basal cell 
carcinoma of the skin, as well as a claim of entitlement to 
an earlier effective date for service connection for PTSD, 
were then remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, for further 
development.  

While these matters remained in remand status, the RO in 
rating action of October 2002 granted entitlement to service 
connection for major depression.  Also, it is evident that in 
lieu of a scheduled RO hearing in November 2002, the veteran 
appeared for an informal conference with the RO's decision 
review officer, at which the issue of clear and unmistakable 
error (CUE) was initially raised.  That was followed by the 
submission of a November 2002 memorandum from the 
representative in which it was set forth that there was CUE 
in the denial of the veteran's original claim filed in 1958, 
as effectuated by the RO in June 1959, based on a failure to 
consider and apply the rebuttable presumptions of service 
incurrence.


FINDINGS OF FACT

1.  Neither weakness of the right upper extremity, nor basal 
cell carcinoma of the skin, nor a respiratory disorder of the 
veteran is shown in service or for many years thereafter; 
there is no showing of current disability involving right 
upper extremity weakness or a respiratory disorder.

2.  There is no showing that the veteran's in-service 
exposure to ionizing radiation, if any, resulted in the 
incurrence or aggravation of basal cell carcinoma of the skin 
or a respiratory disorder.  

3.  By its rating decision of June 5, 1959, the RO denied 
entitlement of the veteran to service connection for an 
anxiety reaction; notice of the June 1959 denial and of the 
veteran's appellate rights was furnished to the veteran later 
in June 1959, but no appeal thereof is shown to have been 
initiated within the time limits prescribed by law.  

4.  No valid claim for CUE within the June 1959 denial has 
been advanced by the veteran in the context of the instant 
appeal.

5.  No formal or informal claim of entitlement of the veteran 
to service connection for PTSD was received by VA prior to 
September 27, 1991.  
 


CONCLUSIONS OF LAW

1.  Weakness of the right upper extremity, to include as a 
residual of encephalitis; basal cell carcinoma of the skin, 
to include as a residual of exposure to ionizing radiation; 
and a respiratory disorder, to include as a residual of 
exposure to ionizing radiation, were neither incurred in nor 
aggravated by service, nor may a malignant tumor be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311, 3.326 (2002).  

2.  The RO's decision of June 5, 1959, denying entitlement of 
the veteran to service connection for an anxiety reaction, is 
final in the absence of a showing of CUE therein.  38U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2002).  

3.  The earliest effective date for entitlement to service 
connection for PTSD is the date of receipt by the RO of the 
veteran's initial claim therefor, September 27, 1991.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded by the Board to 
the RO most recently in March 2001 so that additional 
development actions could be accomplished, to include 
affording the veteran various medical examinations and 
obtaining further evidence regarding his claimed in-service 
exposure to ionizing radiation.  As it appears that all of 
the actions sought by the Board have been fully accomplished, 
and inasmuch as neither the veteran nor his representative 
contends otherwise, no Stegall violation is found and no 
other impediment to adjudication of the merits of the issues 
now before the Board is indicated.  

It is also noteworthy that, while this appeal was pending, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into 
law.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, and VA has issued regulations 
implementing the VCAA; specifically, 38 C.F.R. §§ 3.102, 
3.159, 3.326.  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the question 
herein presented.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Here, the record reflects that the veteran has 
been fully apprised of the changes brought about by the VCAA, 
to include notice of what evidence is necessary to 
substantiate his claims, and of VA's obligation to obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was also advised in June 2001 that it was his 
responsibility to either send medical treatment records from 
his private physicians regarding treatment for his claimed 
disorders, or to provide properly executed releases so that 
VA could request the records for him.  Based on the 
foregoing, the duties to notify the appellant of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence have been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, examination and 
treatment records compiled by VA and non-VA sources have been 
obtained by the RO while the case remained in remand status, 
and prior thereto, and to the extent that the veteran has 
provided complete authorizations, his private medical records 
were obtained.  Multiple efforts have been made to obtain the 
veteran's service records, and while a portion of those 
records are contained within the claims folder, there are 
reports from the National Personnel Records Center that some 
of the veteran's service medical records are unavailable due 
to their possible destruction in a fire and the inability to 
reconstruct or supplement them through other sources, such as 
the Office of the Surgeon General.  It must therefore be 
concluded that additional Federal records, including service 
department records, do not exist and that further efforts to 
obtain same would be futile.  It, too, is noteworthy that the 
veteran has been afforded various medical examinations by VA 
in the context of the claims herein at issue.  Based on the 
foregoing, the duty to notify of inability to obtain records 
and the VA's duty to assist obligation have been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. § 3.303(a).  
Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
malignant tumor becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  

Certain diseases shall be service-connected if they become 
manifest in a "radiation-exposed veteran," as defined by 
38 C.F.R. § 3.309(d)(3), provided the rebuttable provisions 
of 38 C.F.R. § 3.307 are also satisfied.  Such diseases 
include leukemia (other than chronic lymphocytic leukemia), 
cancer of the thyroid, cancer of the breast, cancer of the 
pharynx, cancer of the esophagus, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchio-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 C.F.R. § 3.309(d)(2).  

The regulation, 38 C.F.R. § 3.311(b), while not creating a 
presumption of service connection for radiation exposed 
veterans, sets forth a list of radiogenic diseases for which 
service connection may be granted provided that certain other 
requirements specified in that regulation are met.  Such 
regulation designates skin and lung cancers as radiogenic 
diseases, but no other respiratory disorder.  38 C.F.R. 
§ 3.311(b)(2).  Another provision, 38 C.F.R. § 3.311(b)(4), 
also provides for consideration of a claim under 38 C.F.R. 
§ 3.311(b), if the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service Connection: Right Upper Extremity Weakness

Available service medical records of the veteran from his 
various periods of active service are negative for complaints 
or findings involving right upper extremity weakness.  There 
likewise is no indication that the veteran suffered from 
encephalitis in service from which he alleges that his right 
arm weakness developed.  The record reflects that many years 
after service in June 1969, a period of hospitalization was 
required for evaluation and treatment of a several-week 
history of chills, fever, and leukopenia.  While there was 
speculation as to the existence of viral encephalitis during 
that period of hospital care, the discharge diagnosis was 
that of syringomyelitis, viral in type.  Subsequent VA 
medical examinations in October 1969 diagnosed mild right 
upper extremity weakness, as a reported residual of 
encephalitis.  

The record, as subsequently developed, is negative for 
medical findings or opinions regarding a nexus between any 
period of active service of the veteran and weakness of his 
right upper extremity.  In fact, when examined by VA in 
October 2001, the examiner opined that the veteran's distant 
past history of right arm weakness had resolved.  While the 
examiner in October 2001 reported that it was very difficult 
to judge what the cause of the veteran's right arm weakness 
might have been, the examiner found that the veteran had 
recovered and that he had utilized his right hand over the 
prior 30 years without a problem.  Further testing was not 
undertaken with respect to the right upper extremity as the 
veteran had no complaint relating thereto.  

Based on the foregoing, the Board finds that there is no 
disability involving right upper extremity weakness.  Service 
connection cannot be granted in the absence of a showing of 
current disability.  Moreover, the record is clear that a 
period of right arm weakness followed a postservice bout of 
viral syringomyelitis occurring in June 1969, and no medical 
professional links right upper extremity weakness, as a 
residual of syringomyelitis, to any period of active service 
or any event related thereto.  Accordingly, as the 
preponderance of the evidence is against the veteran's claim 
entitlement to service connection for weakness of the right 
upper extremity, to include as a residual of encephalitis, is 
denied.  

In-service Radiation Exposure

In connection with the claims of entitlement to service 
connection for basal cell carcinoma and a respiratory 
disorder, he argues, in part, that such disorders may be the 
result of his in-service exposure to ionizing radiation.  He 
maintains that this exposure took place while he was 
stationed at March Air Force Base (AFB), while serving as a 
member of a flight crew assigned to a B-29 bomber during his 
first period of active duty from September 1950 to November 
1951.

Available records show that, during the veteran's first term 
of active duty, he served in the U.S. Air Force with the 12th 
Air Division, 114th Bomb Squadron (Medium), 106th Bomb Wing 
(Medium), at March AFB as an aerial gunner.  While in the Air 
Force, the veteran asserts that his flight crew went to March 
AFB in July 1951.  An Air Force Special Order documents his 
presence at March AFB in August 1951.  Other available 
personnel records indicate that he remained at March AFB for 
the duration of his service for the period from September 
1950 to November 1951.

It is alleged that ionizing radiation exposure resulted from 
the veteran's participation in two kinds of "radiation 
activities" at March AFB.  First, he maintains that he 
attended "atomic bomb school," and that during this 
schooling he handled "radioactive rods," as part of the 
process of learning how to use a Geiger counter.  He further 
argues that he only wore a badge, and that no protective 
clothing was issued for use while handling the allegedly 
radioactive material.  In support of his allegations, he 
presented a May 1993 letter to the RO and testimony at an 
October 1992 hearing during which he identified two 
particular participants in this schooling, not members of his 
squadron, who reportedly developed cancer postservice.

The veteran further alleges that he flew on a B-29 aircraft 
through radioactive clouds over Nevada during nuclear weapons 
testing.  He indicates that the aircraft took off and landed 
at March AFB, and flew over Nevada at least twice, if not 
three times, a week on missions about eight hours in 
duration.  It is averred that, upon his return, his aircraft 
was washed down and decontaminated by the ground crew, and on 
one occasion he reportedly was told that the aircraft was 
"radioactive" and that he personally should wash it down.  
The veteran claims that he neither wore a dosimetry badge nor 
protective clothing during aerial flights over Nevada.  He 
has further indicated that he believes that, during these 
June to November 1951 flights, he was participating in 
atmospheric nuclear testing operations, specifically 
Operation BUSTER-JANGLE and possibly Operation GREENHOUSE.

In December 1993, after having obtained from the veteran in 
May 1993 specific information about the times, places, and 
circumstances pertinent to his allegation of having been 
exposed to ionizing radiation during service, the RO 
contacted the Defense Nuclear Agency (DNA) (subsequently 
known as the Defense Special Weapons Agency [DWSA] and 
currently known as the Defense Threat Reduction Agency 
[DTRA]).  The RO asked the DNA to confirm whether the veteran 
had flown through atomic clouds over Nevada during the period 
from June to November 1951 and whether he had been present at 
unnamed atmospheric nuclear testing operations.  It also 
inquired whether he had been exposed to radiation by handling 
radioactive rods in the classroom.  

The DNA responded in May 1994, noting with respect to any 
claimed exposure to ionizing radiation during "atomic bomb 
school," that any such exposure was occupational in nature 
and not within its purview.  It advised the RO to seek 
dosimetry data from the Department of the Air Force, 
Armstrong Laboratory, at Brooks AFB in Texas.  

Concerning the claim of exposure to ionizing radiation during 
flights over Nevada, the DNA replied that they had no 
documentation placing the veteran at any U.S. atmospheric 
nuclear test.  The agency stated that the U.S. atmospheric 
nuclear test series Operation BUSTER-JANGLE was conducted at 
the Nevada Test Site from October 22 to December 20, 1951.  
During most of that period (until his November 16, 1951 
discharge), the veteran was stationed at March AFB as an 
apprentice turret systems gunner with the 114th Bomb Squadron 
(Medium), 106th Bomb Wing (Medium).  The DNA noted that its 
effort to address whether the veteran was a participant was 
limited not only because his service personnel records were 
unavailable, but also because the Air Force did not maintain 
flight logs on enlisted men.  

The DNA reported, however, that the veteran's name did not 
appear on the crew lists of the BUSTER-JANGLE B-29 cloud 
samplers, that monthly histories of his unit did not document 
that he or any other unit personnel participated in BUSTER-
JANGLE, and that there was no reference concerning the 
veteran among the dosimetry data from U.S. atmospheric 
nuclear testing.  DNA did not, however, per se conclude that 
the veteran failed to participate in a U.S. atmospheric 
nuclear test, and it offered to continue its search if 
additional documentation concerning the veteran's service 
activities during the period in question could be furnished.

Subsequently, in November 1994, the RO contacted the 
Department of the Air Force, Armstrong Laboratory, at Brooks 
AFB.  The RO did not ask this agency about the alleged 
occupational exposure during atomic bomb instruction at March 
AFB.  Rather, it asked only for information concerning the 
veteran's possible claimed exposure to radiation during 
nuclear weapons tests, mentioning specifically Operation 
BUSTER-JANGLE and Operation GREENHOUSE.  It requested a 
statement of the recorded level of the veteran's exposure 
level or, if unavailable, of the restructured exposure of his 
unit.  

In December 1994 correspondence, the Armstrong Lab replied 
that it had found no external or internal radiation 
(bioassay) exposure data for the veteran in the USAF Master 
Radiation Exposure Registry.  It provided other possible 
sources of further information. 

In May 1998, the Board directed the RO to contact the 
Reynolds Electrical & Engineering Co., Inc., the Navy 
Dosimetry Center, the U.S. Army Ionizing Radiation Dosimetry 
Center, and the Veteran's Help Line and request that such 
sources furnish any available information to verify the 
veteran's claimed exposure to ionizing radiation.  

Documentation in the claims file indicates that the RO sought 
this information from the sources specified.  A July 1998 
report of contact noted that the veteran's help line was no 
longer in service. 

The RO wrote to the other three sources, enclosing a copy of 
the veteran's separation document for the initial period of 
service and requesting a dose estimate.  Replies received in 
1998 from the Department of Energy, and the Department of the 
Army stated that they had no records concerning the veteran.  
The U.S. Army Dosimetry Center noted that its records dated 
back to mid-1954 only.

In response to the RO's request for further data from the 
Headquarters of the U.S. Air Force the request was forwarded 
to the Air Force Safety Center for review.  In August 2002, 
the Safety Center reported that it had obtained all available 
medical and personnel records of the veteran from the NPRC, 
and that such records were incomplete.  As such, no dose 
estimate could be prepared.  It was noted that typical dose 
numbers for crew would have been less that 100 mrem per year, 
unless there had been participation in above ground tests.  
Based thereon, it was stated that the veteran's dose would 
not have exceeded 100 mrem unless listed in another database.  

On remand, the RO again contacted DTRA, and in a September 
2002 response, it was stated that the veteran was not a 
confirmed participant of Operations BUSTER-JANGLE or 
GREEHOUSE.  A dose estimate was, however, prepared with the 
assumption of his presence at Operation BUSTER-JANGLE, with 
references to hypothetical dose indicating a "non-
participant" dose.  The veteran's radiation dose estimate 
disclosed an external dose summary, with a non-participant 
dose of 0.000 rem, neutron, and 0.000 rem, gamma (no exposure 
potential at March Air Force Base.).  A hypothetical upper 
bound gamma dose of 0.062 rem was noted.  The veteran's skin 
dose to all parts of his body was 0.0 rem, with there being a 
hypothetical skin dose of 0.5 rem.  

The Director of the VA's Compensation and Pension Service in 
his March 2003 memorandum to the VA Under Secretary for 
Health requested a radiation review under 38 C.F.R. § 3.311.  
In response, the VA Chief Public Health and Environmental 
Hazards Officer in March 2003, writing for the VA Under 
Secretary for Health, noted the dose estimates most recently 
provided by the Air Force and DTRA, as well as the following:  

The Committee on Interagency Radiation Research 
and Policy Coordination (CIRRPC) Science Panel 
Report Number 6, 1998, does not provide screening 
doses for skin cancer.  Skin cancer usually has 
been attributed to ionizing radiation at high 
doses, e.g., several hundred rads.  Excess 
numbers of basal cell cancers also have been 
reported in skin which received estimated doses 
of 9-12 rads in margins of irradiated areas 
(Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), 1990, pages 325 to 
327).  An increased risk for basal cell but not 
squamous cell skin cancers has been seen in 
atomic bomb survivors (Ron et al., Skin tumor 
risk among atomic-bomb survivors in Japan, Cancer 
Causes and Control, Volume 9, 1998, page 395).

In light of the above, in our opinion it is 
unlikely that the veteran's basal cell carcinomas 
can be attributed to exposure to ionizing 
radiation in service.  

In a subsequent memorandum, dated in March 2003, the Director 
of the Compensation and Pension Service cited the Chief's 
opinion and concluded that, following a review of the 
evidence it its entirety, there was no reasonable possibility 
that the veteran's disease was the result of exposure to 
ionizing radiation.  

The foregoing entries indicate that the appellant is not a 
radiation-exposed veteran who is documented to have 
participated in a radiation-risk activity, as those terms are 
defined by 38 C.F.R. § 3.309(d)(3).  Nevertheless a dose 
estimate and other protocol under 38 C.F.R. § 3.311 have been 
undertaken under the assumption that he was a participant in 
Operation BUSTER-JANGLE, from which a hypothetical dose of 
radiation was calculated and upon which an opinion was 
obtained from the VA's Under Secretary for Health.  

Service Connection: Basal Cell Carcinoma of the Skin

Skin cancer, including basal cell carcinoma, is not subject 
to presumptive service connection under the provisions of 
38 C.F.R. § 3.309(d).  When, however, skin cancer is claimed 
to have been caused by exposure to radiation during service 
and it becomes manifest five years or more after the alleged 
exposure, it meets the definition of a "radiogenic disease" 
under 38 C.F.R. § 3.311(b)(2).  

Service medical records do not identify any complaints or 
findings referable to basal cell carcinoma.  There likewise 
is no showing of basal cell carcinoma or other malignant 
tumor of the skin within the one-year period following any 
discharge from active duty or for many years thereafter.  

Medical documentation included in the claims file shows that 
basal cell carcinoma was initially identified in September 
1984, based on pathological studies of tissue removed from 
the right side of the veteran's nose.  Further evidence of 
basal cell carcinoma is documented in January 1987 in the 
area of the right cheek, and in February 2002 as involving 
the veteran's left lower eyelid.  

In November 1992, following a VA medical examination, a 
physician opined that the veteran had a history of recurrent 
skin cancer that could possibly be related to in-service 
radiation exposure.  That examiner, however, did not have any 
evidence verifying the veteran's account that he had been 
exposed to radiation while in service and simply raised the 
possibility of a relationship, which was not subsequently 
confirmed.  The Board notes that the United States Court of 
Appeals for Veterans Claims has held that the qualifier 
"possible" renders the opinion simply too ambiguous to 
award service connection.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127-8 (1998) (The word "possible" renders 
the opinion speculative.)

No other physician or medical professional has established 
that the veteran's basal cell carcinoma is of service origin, 
and no examiner has established a causal relationship between 
the veteran's in-service radiation exposure, if any, and the 
postservice onset of his basal cell carcinoma.  

The veteran testified at a September 1995 personal hearing 
that his skin cancer was first discovered by a private 
dentist in 1960 and those records have since been destroyed.  
Notably, however, even if that were adequately documented, in 
the absence of medical findings or opinions linking it to a 
period of service, the date of onset in 1960 would have been 
at a point in time too far removed from the veteran's active 
service to link it to service of the veteran or any event 
thereof.  

A preponderance of the evidence in this case is against the 
veteran's claim for service connection for basal cell 
carcinoma of the skin.  The claim is denied.  

Service Connection: Respiratory Disorder

Service medical records pertaining to the veteran's initial 
period of service, including an enlistment medical 
examination in September 1950 and a separation medical 
evaluation in November 1951, are negative for complaints or 
findings of a respiratory disorder.  The November 1951 
examination noted that the veteran had whooping cough and 
pneumonia as a child, but there were no complications or 
sequelae.  

The entrance and exit examinations involving the veteran's 
second period of active duty are likewise negative for 
complaints or findings involving a respiratory disorder.  
Service medical records otherwise show treatment for an acute 
upper respiratory infection/common cold in May 1953.  No 
other in-service complaints or findings involving any chronic 
respiratory abnormality are shown thereafter.  At the 
veteran's September 1954 transfer to the reserve his lungs 
were clinically evaluated as normal.

After service, the veteran was hospitalized in January 1984 
for a probable flu syndrome and he received emergency room 
care in October 1984 for a question of an asthma variant.  A 
VA examination by a fee-basis physician in January 1994 
yielded a clinical impression of recurrent pneumonias and 
shortness of breath, with a cough, productive sputum, and 
recurrent hemoptysis.  These findings raised the possibility 
of an underlying bronchiectasis.  There was also noted to be 
a possibility of underlying endobronchial abnormalities, such 
as a bronchial adenoma, but the veteran's long history of 
yearly pneumonia was found to be somewhat in opposition to 
that possibility.  Pulmonary function studies at that time 
were normal.  A VA respiratory examination, including 
pulmonary function testing, in October 2001 did not culminate 
in a diagnosis of current respiratory disability.  Chest X-
rays showed left lower lobe scarring, secondary to surgical 
intervention for coronary artery  bypass grafting.  Moreover, 
it was the examiner's opinion in October 2001 that there was 
no evidence of lung disease that may be related to radiation 
exposure.  

Lacking in this case is a showing of current disability of 
the veteran's lungs or medical evidence specifically linking 
his claimed respiratory disorder to any period of active 
service or any event thereof.  A brief respiratory illness is 
identified in service during May 1953, but no medical 
professional has determined that any such illness resulted in 
a chronic lung disability.  While the possibility of lung 
disease was raised by a fee-basis physician in 1994, no such 
disease was ever confirmed.  

In terms of the contention that there is a cause and effect 
relationship between his claimed respiratory disorder and in-
service radiation exposure, the veteran presents no medical 
evidence to support that assertion and a VA examiner in 
October 2001 specifically ruled out that possibility.  It 
bears mentioning as well that this matter was not referred to 
the VA's Under Secretary of Health for review, as the alleged 
disorder of the veteran's respiratory system is not a 
radiogenic disease under 38 C.F.R. § 3.111(b)(2), such that 
referral for a dose estimate and opinion would be required.  
It is likewise not an entity for which a presumption of 
service connection is warranted under 38 C.F.R. § 3.309(d).   

The claim is denied. 



CUE in the Rating Decision of June 5, 1959

Previous determinations by an agency of original jurisdiction 
which are final and binding, including decisions as to the 
degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.105(a).  

By a rating decision of June 5, 1959, the RO denied 
entitlement of the veteran to service connection for an 
anxiety reaction, based on his March 1958 application for VA 
compensation benefits, wherein he alleged entitlement to 
service connection for a "nerve" disorder.  Notice of the 
June 1959 denial and of his appellate rights was furnished 
later that month, but an appeal was not initiated.  As such, 
that decision is final, 38 U.S.C.A. § 7105, and it is subject 
to collateral attack only upon a showing of CUE.

Error is assigned by the veteran, based on a November 2002 
submission from the representative which, in pertinent part, 
provides as follows:

This veteran filed a claim for a nervous 
condition and stomach condition in 1958, which 
was denied.  We believe that a Clear and 
Unmistakable Error (emphasis in original) exist 
[sic] in that the Regional Office failed to take 
into consideration; [sic] the year presumptive 
period after service.  We believe this is the 
only way the veteran would be entitled to an 
earlier effective date for his current medical 
conditions. (emphasis in original)  The veteran 
was discharged in September 1954 and less than a 
year later and while on ACDUTRA was hospitalized 
for Psychophysicalogical [sic] Gastrointestinal 
Reaction.  The same general malaise he was 
treated for while on active duty prior to his 
discharge in 1954 [sic].  The veteran had 
continuing medical problems and was treated both 
by private doctor and several inpatient treatment 
episodes by the VAMC in Lincoln, NE.

Both the provisions for presumptive service 
connection under 38 C.F.R. §§ 3.307-3.309 (2002) 
and the provisions of 38 C.F.R. § 3.303(d) (2002) 
regarding direct service connection for diseases 
diagnosed after service should be considered...

A CUE is a very specific and rare kind of "error."  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  Clear and unmistakable errors are undebatable, 
so that it can be said that reasonable minds could only 
conclude that the original decision was fatally flawed at the 
time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992) (en banc).  

There is a three-pronged test to determine whether CUE was 
present in a prior determination:  (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (that is, more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and (3) a determination 
that there was CUE must be based on the record and law which 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  

In light of the forgoing, evidence made a part of the 
veteran's claims folder subsequent to entry of the RO's 
rating decision of June 5, 1959 cannot, by definition, be 
considered in the context of a claim of CUE.  As well, 
changes in the law by action of Congress, by promulgation of 
regulatory amendments, or by case law, effective subsequent 
to June 5, 1959, are not for application in this matter.  

It is well to note that the service medical records do not 
include any complaints or findings pertaining to a 
psychiatric disorder.  Moreover, the veteran has not advanced 
a proper claim of CUE simply by citing as dispositive those 
statutory and regulatory provisions currently in effect 
involving rebuttable presumptions of service incurrence.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  The provisions 
of 38 C.F.R. §§ 3.303(d), 3.307, 3.308, 3.309 (2002), are 
regulations which were promulgated at a point in time 
subsequent to the RO's June 1959 adjudication of the 
veteran's claim for a psychiatric disorder.  Moreover, no 
argument is advanced with respect to any precursor Veterans 
Regulation upon which the cited provisions of the Code of 
Federal Regulations may have been based, nor is there any 
argument offered as to the RO's failure to consider and apply 
any pertinent statute in effect in June 1959.  

Even assuming that a presumption as alleged were applicable, 
the veteran fails to set forth a basis for which the 
diagnosed psychophysiological gastrointestinal reaction and 
an anxiety reaction might be subject to a presumption of 
service connection.  First, even today, the cited provisions 
do not apply following periods of active duty for training.  
Further, given the fact that the veteran in June 1959 was not 
then diagnosed with a psychosis, it is clear that any 
presumption based on the presence of a psychotic disorder 
would not have been then for application.  

Based on the foregoing, the RO's June 5, 1959 rating decision 
denying service connection for a psychiatric disorder was not 
CUE..  As such the appellant's claim has no legal merit.

Earlier Effective Date for Service Connection for PTSD

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
an application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  

Regarding presumptive service connection under 38 C.F.R. 
§§ 3.307, 3.309, the effective date is the date entitlement 
arose, if a claim is received within one year after 
separation from active duty; otherwise it is the date of 
receipt of a claim, or the date entitlement arose, whichever 
is later.  Where the requirements for service connection are 
met during service, the effective date will be the day 
following separation from service if there was continuous 
active service following the period of service on which the 
presumption is based and a claim is received within one year 
after separation from active duty.  38 C.F.R. 
§ 3.400(b)(2)(i), (ii).

Title 38, United States Code, Section 5101(a) mandates that a 
claim must be filed in order for any type of benefit to 
accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  The mere presence of medical evidence in the 
record does not establish an intent on the part of the 
veteran to seek service connection for the benefit in 
question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  While VA must 
interpret the veteran's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
veteran.  Brannon, 12 Vet. App. at 35; see Talbert v. Brown, 
7 Vet. App. 352, 356-57 (1995).

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2002).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2002).  If a claim for 
disability compensation has been granted with respect to 
service connection, but disallowed as noncompensable, certain 
medical evidence received by VA, which evidences "a 
reasonable probability of entitlement to benefits," may be 
accepted as the date of receipt of an informal claim to 
reopen or for increased benefits.  38 C.F.R. § 3.157(a), 
(b)(2), (3).  When determining the effective date of an award 
of compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1996).  The 
provisions of § 3.304(f) were amended, effective March 7, 
1997.  64 Fed. Reg. 32807-32808 (1999).  As amended, 
§ 3.304(f) provides that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (rather than a clear diagnosis); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

Further changes to section 3.304(f) were made effective from 
March 7, 2002, see 67 Fed. Reg. 10330-10332 (2002), in order 
to set forth the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection for PTSD 
resulting from personal assault.  That, however, that is not 
at issue here. 

In this matter, the RO has determined that September 27, 
1991, the date of receipt of the veteran's initial claim for 
PTSD, is the earliest date assignable for a grant of 
entitlement to service connection for PTSD.  The veteran 
disagrees, alleging that the date should revert to the date 
that his claim for service connection for an anxiety reaction 
was denied in 1959.  As determined above, the RO's rating 
decision of June 5, 1959, denying service connection for an 
anxiety reaction is final, in the absence of CUE therein, and 
there is no other basis with which to challenge the finality 
of the June 1959 rating.  See Cook v. Principi, 318 F.3d 1334 
(2002).  

Hence, the question presented is whether a formal or informal 
claim for entitlement to service connection for PTSD was 
received by VA subsequent to June 5, 1959, and prior to 
September 21, 1991.  If such a claim was in fact entered, 
then the matter of whether such claim remains a pending one 
must also be addressed.  

The file indicates that, following entry of the RO's denial 
of service connection for an anxiety reaction in June 1959, 
the veteran next applied for VA compensation and/or pension 
benefits in August 1969.  At that time, in addition to a 
total disability rating for pension purposes, he also sought 
entitlement to service connection for encephalitis.  Notably, 
a VA Form 21-526, Veteran's Application for Compensation or 
Pension, received by the RO on August 26, 1969, referenced no 
claim or any complaint regarding PTSD.  Submitted therewith 
was an August 1969 report from a private treating physician 
who reported having treated the veteran, beginning in July 
1969, for viral neuritis and residual weakness of the right 
upper extremity.  No complaint or finding as to PTSD was 
therein noted.  

In connection with his August 1969 application, the veteran 
was afforded VA gastrointestinal and psychiatric examinations 
in October 1969.  No relevant complaints or findings were 
identified on the gastrointestinal evaluation.  At an October 
1969 neuropsychiatric examination, the veteran reported that 
his recent encephalitis had left him nervous, tense, and 
irritable, although he noted gradual improvement of those 
symptoms with time.  Findings yielded only a diagnosis of a 
chronic mild anxiety reaction.  

Entitlement of the veteran to nonservice-connected disability 
pension and to service connection for encephalitis was 
thereafter adjudicated by the RO in a rating decision of 
November 1969, and notice of the pension denial was provided 
to him later in the same month.  No further contact with VA, 
including the RO, is thereafter shown prior to his submission 
of his claim for multiple benefits, including a "nervous 
condition" to the RO on September 27, 1991.  

Much evidence was received by the RO subsequent to September 
27, 1991, among which were records of private medical 
treatment and lay statements, to the effect that various 
psychiatric entities of the veteran were in existence.  Based 
on their receipt date, however, such cannot support a claim 
for an effective date earlier than September 27, 1991, for 
service connection for PTSD.  

Also submitted after September 27, 1991, were duplicate 
copies of VA hospital records from 1955, 1958, and 1959, 
which were previously on file, but no "new" records of VA 
hospital or outpatient treatment occurring prior to September 
1991 were presented.  As such, no basis is shown that the 
veteran's receipt of VA treatment at a point in time prior to 
September 27, 1991, could reasonably be viewed as 
representative of a formal or informal claim for service 
connection for PTSD under the concept of constructive 
knowledge.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
Board further notes that the constructive knowledge rule only 
applies to evidence received after the date of the Bell 
decision, July 21, 1992.  Damrel v. Brown, 6 Vet. App. 242 
(1994).  Thus, the Bell decision would not be of assistance 
to the appellant.

Moreover, any reliance on 38 C.F.R. § 3.157 is misplaced, 
given that the provisions of 38 C.F.R. § 3.157(b) state that, 
when a claim for VA compensation is allowed, or, 
alternatively, is denied as not being compensable, then and 
only then may the report of a VA or non-VA examination or 
hospitalization be found to signify entry of a claim for 
increase or to reopen.  Neither is applicable in the case at 
hand.  The only other exception is that of a denial of a 
claim for VA compensation in the case of retired service 
person whose claim was denied on the basis of his receipt of 
retirement pay, which, too, does not apply to the facts of 
this case. 

While there is medical evidence dating from October 2001 
suggesting the existence of his PTSD in service, there is no 
indication that a claim, be it a formal or informal one, for 
entitlement to service connection for PTSD was filed prior to 
September 27, 1991.  The veteran's argument to the contrary 
is in error as it ignores a crucial, foundational element of 
the system designed by Congress for the administration of VA 
compensation benefits.  Simply put, a claim must be filed for 
a grant of entitlement and the payment of monetary benefits.  
38 U.S.C.A. § 5101(a).  In this instance, the veteran fails 
to account for the fact that a claim for the benefit sought 
was not submitted until September 27, 1991, well beyond the 
one-year period from the date of his last separation from 
service.  

By operation of 38 C.F.R. § 3.400(b)(2), the earliest 
effective date assignable based on a claim of entitlement to 
direct service connection is the later of the date of receipt 
of the claim or the date entitlement arose.  Here, the latter 
of two is the date on which the veteran initially filed a 
claim for service connection for PTSD, September 27, 1991.  

Accordingly, the appeal is denied.


ORDER

Service connection for weakness of the right upper extremity, 
to include as a residual of encephalitis, is denied.  

Service connection for a respiratory disorder, to include as 
the result of exposure to ionizing radiation, is denied.

Service connection for basal cell carcinoma of the skin, to 
include as the result of exposure to ionizing radiation, is 
denied.

A valid claim of CUE in a June 5, 1979 rating decision 
denying entitlement to service connection for an anxiety 
reaction has not been advanced.

An effective date earlier than September 27, 1991, for a 
grant of entitlement to service connection for PTSD, is 
denied.


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



